Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Habiak on 17 March 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 2 line 1, “A” was changed to --the--
In claim 3 line 1, “A” was changed to --the--
In claim 4 line 1, “A” was changed to --the--
In claim 5 line 1, “A” was changed to --the--
In claim 5 line 2, “compressor gas” was changed to --compressor and the gas--
In claim 6 line 1, “A” was changed to --the--
In claim 7 line 1, “A” was changed to --the--

In claim 10 line 4, “the speed” was changed to --a speed--
In claim 11 line 1, “A” was changed to --the--
In claim 12 line 1, “A” was changed to --the--
In claim 13 line 1, “A” was changed to --the--
In claim 13 line 2, “wheel” was changed to --roller freewheel--
In claim 14 line 1, “A” was changed to --the--
In claim 15 line 1, “A” was changed to --the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was Gordon (US 6073857).  Gordon teaches a compressor (18), a gearbox (26) and electric motor (34).  Gordon fails to teach “a gas generator configured to supply power via an output shaft; a coupler configured to enable the output shaft to drive the compressor shaft and to prevent the compressor shaft from driving the output shaft; wherein the output shaft and the compressor shaft lie on the same axis”.  If Gordon were to be modified to meet the missing limitations, it would have required several modifications such as adding a coupler, a gas generator and aligning the output shaft and the compressor shaft to lie on the same axis.  Those modifications are substantial and cannot be done without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762